DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiko et al. (WO 2017199655A1). An English machine translation is provided and referred to for purposes of citation.
Regarding claim Yasuhiko discloses a display device for a vehicle comprising: an irradiation unit configured to irradiate a display light for an occupant of the vehicle to display an image (Fig. 2, 7; Page 3, Paragraph 3); a storage unit housing the irradiation unit so as to expose a display screen to which the display light is irradiated, the storage unit having an air intake port to take in air and an air discharge port to discharge the air (Fig. 2, 4; Page 3, Paragraph 3); a confluence portion configured to merge a first exhaust air discharged from the air discharge port and a second exhaust air discharged from an air conditioner for a cabin of the vehicle through an air outlet arranged in the cabin, wherein the confluence portion is defined such that a first flow direction in which the first exhaust air flows and a second flow direction in which the second exhaust air flows coincide with each other (Fig. 2, 21 & 22; Page 3, Paragraph 6 to Page 4, Paragraph 2); and a distribution unit disposed at the air intake port to circulate air so that air outside the storage unit flows into the storage unit through the air intake port (Fig. 2, 40; Page 3, Paragraph 8—Note that an air conditioning unit is characteristically considered to have an intake port).
Regarding claim 2, Yasuhiko discloses a display device for a vehicle comprising: an irradiation unit configured to irradiate a display light for an occupant of the vehicle to display an image (Fig. 2, 7; Page 3, Paragraph 3); a storage unit housing the irradiation unit so as to expose a display screen to which the display light is irradiated, the storage unit having an air intake port to take in air and an air discharge port to discharge the air (Fig. 2, 4; Page 3, Paragraph 3); a confluence portion configured to merge a first exhaust air discharged from the air discharge port and a second exhaust air discharged from an air conditioner for a cabin of the vehicle through an air outlet arranged in the cabin, wherein the confluence portion is defined such that a first flow direction in which the first exhaust air flows and a second flow direction in which the second exhaust air flows coincide with each other (Fig. 2, 21 & 22; Page 3, Paragraph 6 to Page 4, Paragraph 2); and an air layer or a heat insulating member is arranged between the storage unit and the irradiation unit (Fig. 2, 13 & 25; Page 5, Paragraphs 3-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879